Citation Nr: 0805124	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
post-operative residuals of a prostatectomy for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1958 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted the veteran's claim for service connection for 
prostate cancer - status post prostatectomy, and assigned an 
initial 100 percent rating retroactively effective from 
October 21, 2004, the date of receipt of his claim.  The RO 
assigned a lower 20 percent rating effective May 1, 2005.  He 
appealed for a higher rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

In July 2007, during the pendency of this appeal, the RO 
issued another decision increasing the rating for the 
prostate cancer from 20 to 40 percent, with the same 
retroactive effective date of May 1, 2005.  The veteran has 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also referred to as 
a "travel Board" hearing.


FINDINGS OF FACT

1.  The veteran has voiding dysfunction, sometimes having to 
change his absorbent materials more than 4 times per day and 
experiencing nocturia 4 times per day as a result of his 
radical perineal prostatectomy in October 2004.

2.  There is no competent medical evidence of any associated 
renal dysfunction.




CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating, but no 
greater, for the residuals of the prostatectomy for prostate 
cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in November 2004 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with these requirements in Dingess when it sent a 
VCAA notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the 
underlying service-connection claim and then went back and 
readjudicated the claim in the July 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology and severity of his 
prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Whether the Veteran is Entitled to a Disability Rating Higher 
than 40 Percent for the Residuals of the Prostatectomy for 
Prostate Cancer

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, the Board must determine whether there have been 
times since the effective date of the award when the 
disability may have been more severe than at others.  See 
Fenderson, 12 Vet. App. at 119, 125-26.  The Court recently 
extended this practice to include situations when the veteran 
is appealing an established rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are to be evaluated as 
100 percent disabling.  Following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e).  


If there has been no local recurrence of metastasis of the 
neoplasm, VA rates this condition based on residuals of 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  The VA rating schedule provides descriptions of 
various levels of disability in each of the symptom areas of 
renal or voiding dysfunctions, infections, or a combination 
of these.  Where diagnostic codes refer the decision maker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.

VA rates voiding dysfunction under the rating criteria for 
urine leakage, urinary frequency, or obstructed voiding based 
on the nature of the disability in question.  38 C.F.R. § 
4.115a.

With regard to urine leakage (the specific symptom in 
relation to voiding dysfunction that is referred to in more 
detail below), the pertinent criteria indicate that for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, VA assigns a 20 
percent rating for changing absorbent material less than 2 
times per day.  A 40 percent rating requires changing 
absorbent materials 2 to 4 times per day.  A maximum 60 
percent rating requires the use of an appliance, or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

The applicable criteria for evaluating renal dysfunction 
provides that a noncompensable (i.e., 0 percent) rating is 
assigned where there is albumin and casts with a history of 
acute nephritis; or, hypertension noncompensable under DC 
7101.  A 30 percent rating reflects albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 
10 percent disabling under DC 7101.  VA assigns a 60 percent 
rating for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under DC 7101.  Where there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, VA assigns an 80 percent evaluation.  A 100 percent 
rating is assigned for renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity from one 
of the following:  persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

Analysis

The evidence of record reflects that the veteran had surgery 
in October 2004 for a radical perineal prostatectomy for 
prostate cancer.  Records of his follow-up evaluation and 
treatment show no evidence of a recurrence of the cancer.  
His primary residual is urinary incontinence.

In providing for the comprehensive disability rating of the 
veteran's service-connected prostate cancer, and ensuing 
residuals of that condition following his October 2004 
radical perineal prostatectomy procedure, application of 
38 C.F.R. § 4.115b, DC 7528, is warranted throughout the 
process of evaluation and treatment for this condition.

A review of the veteran's VA examination and private and VA 
outpatient treatment reports show use of absorbent materials 
ranging from 2 to 6 times per day and nocturia 4 to 5 times 
per day.  A VA examination in November 2004 noted some 
incontinence, but also noted the condition was improving.  
The veteran indicated that he changed his absorbent materials 
2 times per day.  However, a March 2005 VA outpatient report 
notes that his prostate cancer, postoperative, did not cause 
any urinary leakage.

An April 2005 VA outpatient treatment report shows the 
veteran changed his absorbent materials 3-4 times per day and 
had nocturia 4 times.  Private treatment records from October 
and November 2005 show stress incontinence and the use of 
absorbent materials 3 and 3-5 times per day, respectively.  
Nocturia was 4 and 5 times, respectively.

A May 2006 private treatment report notes urge and stress 
incontinence, the use of absorbent materials 4-6 times per 
day and nocturia four times.  

During his travel Board hearing in September 2007, the 
veteran reported changing his absorbent materials 3-4 times 
per day and experiencing nocturia 3-4 times.

Although during that hearing the veteran reported changing 
his absorbent materials approximately 3-4 times per day and 
experiencing nocturia 3-4 times, there are documented 
instances in the record where he has at other times indicated 
this occurring more frequently - indeed, to the level 
required for the maximum 60 percent rating under § 4.115a 
since he at least at times has had to change his absorbent 
materials more than 4 times per day.  Two of his treatment 
reports, in particular, show he changed his absorbent 
materials more than the required 4 times per day.  In 
November 2005 it was indicated he did this 3-5 times per day, 
and in May 2006 it was indicated he did this as often as 4-6 
times per day.  Yet, at certain other times he indicated less 
frequency, i.e., less than 4 times per day.  Still, though, 
resolving all reasonable doubt in his favor concerning this, 
he meets the requirements for the higher 60 percent rating 
under § 4.115a because there are at least some instances when 
he has had the required frequency change of his absorbent 
materials.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

But, as mentioned, 60 percent is the highest allowable rating 
under § 4.115a for voiding dysfunction and, for example, even 
higher than the maximum possible ratings for urinary 
frequency (40 percent), obstructed voiding (30 percent), and 
urinary tract infection (also 30 percent).

There also is no evidence of renal dysfunction to otherwise 
warrant assigning a rating even higher than 60 percent.  The 
veteran's normal urinalyses blood counts demonstrate that he 
does not have albumin, casts, albuminuria, or BUN or 
creatinine values needed for even the minimum compensable 
evaluation of 30 percent under § 4.115a for renal 
dysfunction.  A urinalysis in November 2005 revealed no 
proteinuria.  A VA examination in November 2004 also found no 
evidence of proteinuria and his creatinine was normal at 0.9.  
Moreover, while he has a diagnosis of hypertension, the 
examiner determined the hypertension was unrelated to or 
aggravated by service or a service-connected disability, 
including especially Type II Diabetes Mellitus.  Since there 
is no evidence of renal dysfunction and the hypertension 
bears no relationship to service, including by way of a 
service-connected disability, the record does not warrant a 
rating higher than 60 percent under 38 C.F.R. § 4.115a.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the newly assigned, higher, 60 percent 
schedular rating adequately compensates the veteran for the 
average impairment of earning capacity due to his service-
connected prostate cancer, status post prostatectomy.  He has 
not been hospitalized frequently for treatment of this 
condition; instead, the vast majority of his treatment has 
been on an outpatient basis, not as an inpatient, other than, 
for example, for his surgery.  The higher 60 percent rating 
he is receiving in this decision is, itself, a concession 
that his disability causes some significant impairment in his 
earning capacity.  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Therefore, in the absence of factors 
suggesting that he might be entitled to an even higher rating 
(meaning higher than the maximum 60 percent under § 4.115a), 
the Board finds that the criteria are not met for submission 
of this case for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



One final point worth mentioning, the veteran has what 
amounts to be a "staged" rating under Fenderson because he 
initially had a 100 percent rating and now, with the benefit 
of this decision, has a 60 percent rating.  His appeal does 
not concern whether it was appropriate to reduce his rating 
from the 100-percent level under DC 7528, including insofar 
as whether the RO complied with 38 C.F.R. § 3.105(e) in terms 
of providing him proper notice of the intended reduction and 
giving him an opportunity to be heard on the matter, such as 
during a hearing.  So the Board need only rate the disability 
and, for the reasons and bases discussed, determines that a 
higher 60 percent rating is warranted.


ORDER

A higher 60 percent rating is granted for the residuals of a 
prostatectomy for prostate cancer, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


